DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 11/10/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the oxide/nitride of the metal in the electrical conduction layer fills a depression of the metal layer, see , does not reasonably provide enablement for the oxide/nitride of the metal in the electrical conduction layer fills a depression of the metal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujino et al. (2017/0358383).
 	Fujino et al. discloses a conductive film (Fig. 2) comprising a flexible substrate (11), an optical adjustment layer (12), a weathering layer (15), and an In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. in view of Shimakawa (2013/0044535).
 	Fujino et al. discloses the invention substantially as claimed except for the atomic % of oxygen in the metal oxide being 1.5%-5.5% and the weight ratio of the metal to the metal oxide being 80-95:20-5.  Shimakawa discloses an electrical conduction layer comprising a metal oxide, wherein the atomic % of oxygen in the metal oxide is 1.5%-5.5% and the weight ratio of the metal to the metal oxide is 80-95:20-5 ([0048]-[0049]).  It would have been obvious to one skilled in the art to use the metal oxide as taught by Shimakawa for the conduction layer of Fujino et al. to meet the specific use of the resulting film.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. in view of Xu et al. (2019/0131424).
 	Fujino et al. discloses the invention substantially as claimed except for the conduction layer comprising copper nitride.  Xu et al. discloses an electrical conduction layer (Gate conductor layer, [0025], last four lines) comprising copper nitride.  It would have been obvious to one skilled in the art to use copper nitride taught by Xu et al. for the conduction layer of Fujino et al. to meet the specific use of the resulting conductive film.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (CN 209071007) in view of Sopko et al. (6436541).
 	Hua et al. discloses a conductive film comprising a flexible substrate (4), an optical adjustment layer 93), a weathering layer (5), and an electrical conduction layer (2) sequentially from bottom to top, wherein the electrical conduction layer is made of metal (re claim 11).  Hua et al. also discloses that the metal is silver (re claim 13).
 	Hua et al. does not disclose the conduction layer comprising a highest point and a lowest point, wherein the distance between the highest point and the lowest 
 	Sopko et al. discloses a conductive film comprising a conduction layer (27) having a highest point and a lowest point and a layer (29) adjacent to the conduction layer having a plurality of grooves (Figs 4-5) which are in a shape of strips or dots (re claim 14).  It would have been obvious to one skilled in the art to modify the conduction layer of Hua et al. to have a highest point and a lowest point and to modify the weathering layer (adjacent to the conduction layer) to have a plurality of grooves, as taught by Sopko et al., to provide a strong bond between the two layers.  
 	Re claims 11-12 and 15-16, it would have been obvious to one skilled in the art to choose suitable distance between the highest point and the lowest point as well as the thickness for the modified conduction layer of Hua et al., and suitable depth and width for the groove in the modified weathering layer of Hua et al. to meet the specific use of the resulting conductive film since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claims 17-19, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847